Appeal by non-insured employer from an award.of compensation under the Workmen’s Compensation Law for medical expenses and disability compensation. The principal point raised by the appellant is that the claimant was a farm laborer and, therefore, is not engaged in a hazardous employment under the law. The employer was a farmer and his principal business was the operation of a dairy farm. Claimant worked on this farm for him. However, the employer also owned and operated a power mill for the grinding of grain for which services he was paid by a considerable number of customers. Claimant was injured while operating this power mill grinding grist for one of these paying customers. The State Industrial Board has found that the employer conducted this milling as a separate business, for pecuniary gain, and not incidental to his farm operations. The evidence amply sustains this finding. Award affirmed, with costs to the State Industrial Board. Hill,;P. J., MeNamee, Crapser and Bliss, JJ., concur; Rhodes, J., dissents on the ground that the claimant was a farm laborer.